COURT OF APPEALS OF VIRGINIA


Present:   Judges Bray, Annunziata and Overton


IZELA E. PAZ

v.   Record No. 1970-96-4                        MEMORANDUM OPINION *
                                                     PER CURIAM
McDONALD'S STORE #01638                           JANUARY 14, 1997
AND
AMERICAN MANUFACTURERS
 INSURANCE COMPANY


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
           (Eric S. Wiener, on brief), for appellant.

           (Edward H. Grove, III; Brault, Palmer, Grove,
           Zimmerman, White & Mims, on brief), for
           appellees.



     Izela E. Paz (claimant) contends that the Workers'

Compensation Commission (commission) erred in finding that she

failed to prove she sustained an injury by accident arising out

of her employment.    Upon reviewing the record and the briefs of

the parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the commission's decision.       Rule

5A:27.

     "To prove the 'arising out of' element, [in a case involving

injuries sustained from falling down stairs at work,] claimant

must show that a condition of the workplace either caused or

contributed to her fall."    Southside Virginia Training Ctr. v.
Shell, 20 Va. App. 199, 202, 455 S.E.2d 761, 763 (1995) (citing

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
County of Chesterfield v. Johnson, 237 Va. 180, 184, 376 S.E.2d
73, 76 (1989)).   "Whether an injury arises out of the employment

is a mixed question of law and fact and is reviewable by the

appellate court."   Plumb Rite Plumbing Serv. v. Barbour, 8 Va.

App. 482, 483, 382 S.E.2d 305, 305 (1989).   However, unless we

conclude that claimant proved, as a matter of law, that her

employment caused her injury, the commission's finding is binding

and conclusive on appeal.   Tomko v. Michael's Plastering Co., 210
Va. 697, 699, 173 S.E.2d 833, 835 (1970).
     Although claimant was in the course of her employment when

her injury occurred, her evidence did not show that any defect in

the stairs, the presence of any foreign substance on the stairs,

or any condition peculiar to her workplace caused her to fall

down the steps and injure herself.   Although claimant and her

witness testified that there was grease and water on employer's

kitchen floor, no evidence showed that claimant had grease or

water on her shoes when she fell or that claimant had any

problems walking through the kitchen before she descended the

stairs.   Moreover, employer's witness testified that she examined

the stairs immediately following claimant's fall and did not

observe any grease, water, or foreign substance on the floor or

stairs.   Because no evidence showed a causal connection between

the conditions of claimant's employment and her fall, we are

unable to find that she proved as a matter of law that her injury

arose out of her employment.



                                 2
For the reasons stated, we affirm the commission's decision.

                                   Affirmed.




                           3